Bloodworth, J.
1. The only special ground oi the motion for a new-trial is as follows: “ Because during the trial of said case Hon. Marion L. Eelts, solicitor-general, who represented the State in the prosecution of said case, stated to the jury that the defendant had not made any statement in his own defense. Movant shows that in no part of the judge’s charge to the jury in said case was this act of the solicitor-general against the rights of the defendant obviated or cured.” This ground is incomplete and will not require the grant of a new trial. It does not allege at what stage of the trial or in what connection this statement of the solicitor-general was made, or that it was heard by the judge or that his attention was directed to it.
2. A strong case was not made against the accused, but there was some evidence to support the verdict, and “whenever there is any evidence, however slight, to support a verdict which has been approved by the trial judge, this court is absolutely without authority to control the judgment of the trial court.” Bradham v. State, 21 Ga. App. 510 (94 S. E. 618), and cases cited.

•Judgment affirmed.


Broyles, C. J., and Luke, J., concur.